Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

MEMORANDUM OF AGREEMENT made as of the 1st day of April, 2011.

 

BETWEEN:

 

NISKA PARTNERS MANAGEMENT ULC, a body Corporate having its head office in
Calgary, Alberta, (hereinafter called the “Company”)

 

OF THE FIRST PART

 

- and —

 

DAVID POPE, an individual resident in Calgary, Alberta, (hereinafter called the
“Executive”)

 

OF THE SECOND PART

 

WHEREAS the Executive previously entered into an Executive Employment Agreement
with Niska Gas Storage dated August 30, 2006, which was subsequently amended by
an Amendment to the Executive Employment Agreement between the Executive and
AECO Gas Storage Partnership (by its managing partner Niska Gas Storage Canada
ULC) dated March 1, 2009, regarding the Executive’s employment with Niska group
of companies (the “Prior Agreements”);

 

AND WHEREAS pursuant to an internal corporate reorganization, the Company is now
the employer for all employees of the Niska group of companies in Canada;

 

AND WHEREAS the Company desires to continue to employ the Executive, and the
Executive desires to continue his employment with the Company;

 

AND WHEREAS the Executive and the Company wish to amend and restate the terms
and conditions of the Prior Agreements, pursuant to which the Executive will
continue to be employed by the Company under the terms of this Executive
Employment Agreement (the “Agreement”);

 

NOW THEREFORE this Agreement witnesseth that in consideration of the covenants,
agreements and payments herein set out and provided for and other good and
valuable consideration (the receipt and sufficiency of which is hereby
acknowledged and agreed to by the parties), the parties hereto covenant and
agree as follows:

 

1.1                               Definitions

 

For the purposes of this Agreement, the following terms shall have the following
meanings, respectively:

 

(a)                                  “Agreement” means this agreement and all
schedules attached hereto, and in each case as they may be amended or
supplemented from time to time in accordance

 

--------------------------------------------------------------------------------


 

with the terms and conditions set out herein, and the expressions “hereof”,
“herein”, “hereto”, “hereunder”, “hereby” and similar expressions refer to this
agreement and, unless otherwise indicated, references to articles, sections and
subsections are to articles, sections and subsections in this agreement;

 

(b)                                 “Effective Date” means the date specified in
any notice of termination or intended termination of the Executive’s employment
with the Company (whether such notice is given by the Company or the Executive)
upon which the termination of the Executive’s employment is to take effect.

 

(c)                                  “Good Reason” means any of the following,
unless the Executive shall have given the Executive’s express written consent
thereto:

 

(i)             Inconsistent Duties.  The Company requires the Executive to
devote the majority of his time to the performance of duties that are materially
and substantially inconsistent with the status of Executive’s position with the
Company or amount to a material and substantial alteration of Executive’s
reporting relationships that exist as of the date hereof;

 

(ii)          Reduced Salary.  A reduction by the Company by 20% or more of the
Executive’s Annual Base Salary in effect on the date hereof or the failure by
the Company to grant the Executive Base Salary increases at a rate generally
commensurate with the percentage Base Salary increases accorded to other
similarly performing, similarly situated executives of the Company;

 

(iii)       Relocation.  The Company’s relocation of the Executive’s primary
work location by more than 50 miles from the Executive’s primary work location,
such that the Executive is required to relocate the Executive’s permanent
residence in order to continue rendering service to the Company;

 

(iv)      Incentive Compensation Plans.  The failure by the Company to permit
the Executive to participate in incentive compensation plans which are
reasonably comparable, in the aggregate, to the incentive compensation plans
provided for in this Agreement;

 

(v)         Employment Benefits and Perquisites.  The failure by the Company to
continue to provide the Executive with the opportunity in employment benefit
programs, subject to applicable eligibility requirements, that are reasonably
comparable, in the aggregate, to those in which the Executive was a participant
upon the termination of his employment at Seminole.  Such programs included any
pension plan, benefit plan or any retirement arrangement established for the
Executive, or any of the Company’s life insurance, medical, health and accident,
disability or savings plans in which the Executive was participating;

 

(d)                                 “Just Cause” includes, without in any way
limiting its definition under common laws, any improper conduct by the Executive
which is materially detrimental to

 

2

--------------------------------------------------------------------------------


 

the Company, its business, its employees or its standing in the community, a
wilful failure of the Executive to properly carry out his duties, any conviction
of the Executive of a criminal offence, and any theft, conversion or
misappropriation, or attempted theft, conversion or misappropriation of any of
the Company’s property, clients, business or business opportunities.

 

1.2                               Employment of the Executive

 

The Company shall employ the Executive, and the Executive shall serve the
Company in the position of President, on the terms and conditions and for the
remuneration hereinafter set forth.

 

1.3                               Duties

 

The Executive shall, during the term of this Agreement:

 

(a)                                  perform the duties and responsibilities of
President of the Company and those subsidiaries of the MLP and related entities
determined by the Board of the Company, including all those duties and
responsibilities customarily performed by a person holding the same or
equivalent position, or performing duties similar to those to be performed by
the Executive, in companies carrying on a similar business and of a similar size
to the Company and the subsidiaries and related entities referred to above in
Canada, as well as such other related duties and responsibilities as may be
assigned to the Executive by the Board of Directors from time to time;

 

(b)                                 accept such other office or offices to which
he may be elected or appointed by the board of directors of the Company (the
“Board of Directors”) in addition to those of President of the Company provided
that performance of the duties and responsibilities associated with such office
or offices shall be consistent with the duties provided for in Section 1.3(a);

 

(c)                                  in performing his duties, agree to observe
and follow the policies and procedures established by the Company, which are
subject to change by the Company from time to time; and

 

(d)                                 agree to devote his full-time and to provide
exclusive services to the Company hereunder.

 

1.4                               Term

 

(a)                                  This Agreement shall continue in full force
and effect from the date hereof and for a period of indefinite term unless
earlier terminated in accordance with the provisions of Article 1.7.

 

(b)                                 Upon the coming into force of this
Agreement, the Prior Agreements shall immediately terminate and have no further
force or effect.  The parties hereby acknowledge and agree that the entering
into of this Agreement, and the termination of the Prior Agreements, shall not
result in any termination or

 

3

--------------------------------------------------------------------------------


 

severance payment nor any other compensation being payable by the Corporation to
the Executive under the Prior Agreements, other than amounts earned by the
Executive to the date of this Agreement.

 

1.5                               Remuneration

 

(a)                                  In consideration for his services to be
performed under this Agreement, the Executive shall receive in addition to all
other benefits provided for in this Agreement an aggregate annual salary (the
“Annual Base Salary”) of not less than $ 450,000.00 CDN payable by the Company
in semi-monthly instalments on such basis as is generally established for
executives of the Company from time to time.  Effective the commencement of the
Company’s 2012 fiscal year (from April 1, 2011 to March 31, 2012), the Annual
Base Salary shall increase to $550,000.00 CDN;

 

(b)                                 In addition to the annual salary payable to
the Executive, effective the commencement of the Company’s 2011 fiscal year
(from April 1, 2010 to March 31, 2011), and with respect to any future years,
the Executive’s entitlement to receive any long term incentive bonus or
compensation shall be governed solely and exclusively by the terms of the
Phantom Unit Performance Plan established by Niska Gas Storage Partners ULC and
effective April 1, 2011.

 

1.6                               Benefits and Perquisites

 

The Executive shall be entitled to the following benefits (the “Benefits”):

 

(a)                                  the Company shall pay the Executive and
allowance of $24,000 per year for expenses related to home computers, annual
membership fees of the a golf club, and other personal expenses;

 

(b)                                 the Company shall pay an allowance of $6000
per year as a supplemental executive health allowance;

 

(c)                                  an automobile allowance of $2,000.00 Cdn.
per month, pro-rated for the periods of partial service;

 

(d)                                 annual paid vacation of 4 weeks provided
that used vacation may not be carried over to a subsequent year nor may it be
returned to the Company for cash;

 

(e)                                  the Executive will be entitled to
participate in the Company’s RRSP Plan/Non —Registered Employee Savings Plan
which is to be initiated immediately.  The Executive will receive a company
contribution of 8% per annum and the Executive will also be eligible for a Niska
corporate match of up to 5% per annum provided the Executive contributes up to
5% - 25% contributions (ie:  if the Executive contributes 10%, the Company will
match up to 5% in either plan);

 

(f)                                    On the date hereof, Semmanagement L.L.C.
shall be deleted as owner and beneficiary of the Life Insurance Policy (the
“Policy”) and the Company shall become the owner and beneficiary of the Policy. 
The Company shall be

 

4

--------------------------------------------------------------------------------


 

responsible for fully funding the Policy on or before September 1, 2008, such
that the Executive will receive an annual retirement amount of US$250,000.00 for
a period of 10 years upon reaching the age of 65 or a pre-retirement death
benefit of US$1,500,000.00 in the event the Executive dies prior to reaching the
age of 65.  All retirement benefits to which the Executive is entitled to
pursuant to this clause 1.6(f) shall be fully vested, and transferable to the
Executive upon his election at any time;

 

(g)                                 On the date hereof, the Company shall become
responsible for payments under the Critical illness policy #0209646807, that had
been established by Semgroup LP.

 

(g)                                 the Company shall pay or reimburse the
Executive for all reasonable out of pocket business expenses payable or incurred
by the Executive in connection with the proper discharge of his duties under
this Agreement;

 

(h)                                 the Executive shall be entitled to
participate and to receive all rights and benefits under any life insurance,
disability, medical, dental, health and accidents plans maintained by the
Company for its employees generally and for its executive officers specifically;

 

(i)                                     the Executive will receive company paid
parking.  In accordance with CCRA legislation, Company allocated parking is
coded as a taxable benefit and will be reflected as such for payroll purposes;
and

 

(j)                                     such other benefits as the Company may
subsequently confer upon the Executive.

 

1.7                               Termination

 

(a)                                  Termination of Employment by the Company
for Just Cause.  The Company may terminate this Agreement and the Executive’s
employment with the Company at any time without notice, further payment or
further obligations to the Executive for reasons of Just Cause.

 

(b)                                 Termination of Employment without Just
Cause.  If the Executive’s employment is terminated (a) by the Company other
than for Just Cause, or (b) by the Executive for a Good Reason thirty (30) or
more days after the date the Good Reason has taken effect and the Company has
not cured the Good Reason within 14 days of the Executive providing notice to
the Company of the Good Reason, then the Executive shall be entitled to receive,
and the Company shall pay to the Executive, within thirty (30) days of the
failure to cure the Good Reason, a cash amount in Canadian dollars of $900,000
Cdn less required statutory deductions and withholdings.  Payment of the amount
required by subparagraph (i) shall:

 

(i)             constitute the Company’s sole obligation to the Executive
arising out of, or related to, the termination;

 

(ii)          constitute the Executive’s sole right against the Company in
respect of termination;

 

5

--------------------------------------------------------------------------------


 

(iii)       be deemed by both the Executive and the Company to be full and final
payment in lieu of any and all reasonable notice period required to be given to
the Executive at common law;

 

(iv)      be deemed by both the Executive and the Company to include full and
final payment of and for any and all statutory obligations arising out of, or
related to the termination, any and all bonuses, any and all Benefits.  Other
than the foregoing, the Executive expressly waives any other claim, complaint or
cause of action he may have pursuant to statute or common law of Alberta arising
out of, or in any way related, to the termination of the Executive’s employment.

 

(c)                                  Resignation or Retirement.  The Executive
may, without Good Reason, terminate this Agreement and the Executive’s
employment with the Company at any time by giving thirty (30) days written
notice of termination to the Company, and this Agreement and the employment of
the Executive shall terminate automatically in the event of the Executive’s
death or mental or physical incapacity to discharge his duties and obligations
hereunder, in any of the foregoing circumstances of termination, the Company
shall have no further obligation to the Executive under this Agreement or
pursuant to the Executive’s employment, and not other compensation shall be
payable to the Executive after termination.

 

Subsection 1.7(b) does not apply in the event of termination of the employment
of the Executive as a result of the death, disability or retirement of the
Executive.

 

1.8                               Resignations and Release

 

If the employment of the Executive is terminated for any of the reasons set
forth in Article 1.7 hereof, the Executive shall immediately tender his
resignation from any position he may hold as an officer or director of the
Company.  The Executive further agrees to provide the Company, prior to any
payments hereunder, with an executed Release in a form satisfactory to the
Company, with respect to all matters arising out of this Agreement, the
termination of this Agreement and the termination of the employment
relationship.

 

1.9                               No Obligation to Mitigate

 

The Executive shall not be required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by the Executive as a result of employment by another
employer after termination or otherwise.

 

1.10                        Confidentiality

 

(a)                                  The Executive acknowledges that he will
acquire information about certain matters and things which are confidential to
the Company, and which information is exclusive property of the Company,
including without limit:

 

(i)             names and addresses, buying habits and preferences of present
customers of the Company as well as perspective customers;

 

6

--------------------------------------------------------------------------------


 

(ii)          pricing and sales policies, techniques and concepts;

 

(iii)       trade secrets; and

 

(iv)      other confidential information concerning the business operations or
financing of the Company.

 

(b)                                 The Executive acknowledges that the
information referred to in subsection 1.11(a)) could be used to the detriment of
the Company, and accordingly the Executive undertakes not to disclose such
information to any third party either during the term of his employment, except
as may be necessary to properly discharge his employment duties hereunder, or
after the termination of his employment, however such termination shall occur,
except with the written permission of the Company.

 

1.11                        Non-Competition

 

(a)                                  The Executive acknowledges and agrees that
this Agreement confers additional rights and privileges to the Executive, and
for that consideration the Executive agrees with and for the benefit of the
Company that for a period of twelve (12) months from the date of termination of
the Executive’s employment, he will not for any reasons, directly or indirectly,
either as an individual or as a partner or joint venturer or as an employee,
principal, consultant, agent, shareholder, officer, director, or salesperson for
any person, company, association, organization, syndicate, company or
corporation, or in any manner carry on, be engaged in, or concerned with,
interested in, advice, lend money to, guarantee the debts or obligations of,
permit his name or any part of it to be used or employed by any persons,
business, firm, association, syndicate, organization or company concerned with
or engaged or interested in the gas storage, transportation and marketing
business (the “Business of the Company”) which competes directly with the
Company, within the province of Alberta; PROVIDED THAT the Executive shall be
entitled, for investment purposes, to purchase and trade shares of any public
company which is listed and posted for trading on a recognized stock exchange
the business of which may be in competition with the Business of the Company,
PROVIDED FURTHER THAT the Executive shall not own, directly or indirectly, more
than 5% of the issued share capital of such public company, or participate in
its management of operations or in any advisory capacity.  This subsection
1.11(a) shall not apply if the termination of the Executive is:  (a) for cause
or (b) follows a change of control resulting from a sale, amalgamation, merger
or other consolidation of the Company with another corporation that is not
approved (as demonstrated by a resolution of the Board of Directors or
recommended by the Board of Directors).

 

(b)                                 The Executive further agrees that, during
his employment pursuant to this Agreement and for a period of six months
following termination of employment, he will not solicit the employment of any
employee of the Company.

 

7

--------------------------------------------------------------------------------


 

(c)                                  The Executive hereby agrees that all
restrictions in this Article 1.11 are reasonable and valid and all defences to
the enforcement thereof by the Company are hereby waived by the Executive.  The
provisions of this Article 1.11 will not in any way derogate or limit the
exercise of the Executive’s right to engage in subsequent employment and to use
information properly in the public domain and his own knowledge, skill and
experience commonly held with others in similar positions of business and are
only intended to safeguard against the Executive’s participation in direct
competitive endeavours against the Company.

 

(d)                                 The parties acknowledge and confirm that:

 

(i)             they have each been independently advised by counsel in respect
of the provisions of this Agreement, or having had the opportunity to seek
independent advice, have voluntarily and without coercion determined not to seek
such advice;

 

(ii)          they have negotiated the provisions hereof on an equal footing
based on equal bargaining power at the time of entering into this Agreement; and

 

(iii)       neither party was required or coerced to enter into this Agreement.

 

(e)                                  The Executive acknowledges and agrees that
without prejudice to any and all other rights of the Company, in the event of
his or her violation or attempted violation of the agreement contained in this
clause, an injunction or any other like remedy shall be necessary and essential
to protect the Company’s rights, property, and clients, and that an interim
injunction may be granted immediately on the commencement of any suit. Should
such action be necessary, the Executive also agrees to pay the Company’s legal
costs on a solicitor and its own client basis for all legal costs incurred in
prosecuting a law suit against the Executive for breach of the agreement
contained in this clause.

 

1.12                        Indemnification and Insurance

 

(a)                                  To the extent that it is lawfully able to
do so, the Company shall indemnify the Executive and his heirs, and legal
representatives against all liability, costs, charges and expenses (including
any amounts paid to settle any actions or satisfy any judgment) reasonably
incurred by the Executive in respect of any civil, criminal or administrative
action or proceeding to which he has been made a party by reason of being or
having been an employee, director, or officer of the Company if the Executive
acted honestly and in good faith with the view to the best interests of the
Company;

 

(b)                                 The Company agrees to maintain directors and
officers liability insurance for the benefit of the Executive while the
Executive remains an officer of the Company or any other entity within the
Company and shall, at the Executive’s option or direction, provide such
insurance for the Executive on a run-off basis upon termination of the
Executive’s employment with the Company pursuant to this Agreement, for a period
of three (3) years from the Termination Date, on commercially reasonable terms;
and

 

8

--------------------------------------------------------------------------------


 

(c)                                  The provisions of this Agreement shall
remain in full force and effect notwithstanding the termination of this
Agreement for any reason.

 

1.13                        Enurement

 

This Agreement shall enure to the benefit of and be enforceable by the
Executive’s successors or legal representatives but otherwise it is not
assignable.

 

1.14                        Entire Agreement

 

Except as specifically excepted herein, this Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof. 
No amendment or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.

 

1.15                        Provisions Which Operate Following Termination

 

Notwithstanding any termination of this Agreement for any reason whatsoever and
with or without cause, the provisions of Articles 1.7, 1.8, 1.9, 1.10, 1.11,
1.13 and 1.16, and any of the provisions of this Agreement necessary to give
efficacy thereto, shall continue in full force and effect following such
termination.

 

1.16                        Headings

 

The headings of the articles, sections and paragraphs herein are inserted for
convenience of cross reference only and shall not effect the meaning or
construction hereof.

 

1.17                        Severability

 

If any provision contained herein is determined to be void or unenforceable in
whole or in part, it shall be and be deemed to be severed from this Agreement
without effecting or impairing the validity of any other provisions herein.

 

1.18                        Choice of Law

 

This Agreement shall be governed and interpreted in accordance with the laws of
Province of Alberta.  The courts of the Province of Alberta shall be the
exclusive and proper forum with respect to any claims, actions or suits arising
from, in any way related to, or brought with respect to this Agreement and the
parties to this Agreement do hereby irrevocably attorn to the jurisdiction of
the courts of the Province of Alberta for that purpose.

 

1.19                        Headings

 

The headings in this Agreement are inserted for convenience and ease of
reference only, and shall not effect the construction or interpretation of this
Agreement.

 

1.20                        Non-assignment

 

This Agreement is a personal services agreement and may not be assigned by
either Party without the prior consent of the other Party.

 

9

--------------------------------------------------------------------------------


 

1.21                        Notices

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be prepaid first-class mail, by facsimile or other
means of electronic communication or by hand-delivery as hereinafter provided. 
Any such notice or other communication, if mailed by prepaid first-class mail at
any time other than during a general discontinuance of postal service due to
strike, lockout or otherwise, shall be deemed to have been received on the
fourth business day after the post-marked date thereof, or if sent by facsimile
or other means of electronic communication, shall be deemed to have been
received at the time it is delivered to the applicable address noted below
either to the individual designated below or to an individual at such address
having apparent authority to accept deliveries on behalf of the addressee. 
Notice of change of address shall also be governed by this section.  In the
event of a general discontinuance of postal service due to strike, lock-out or
otherwise, notice or other communications shall be delivered by hand or sent by
facsimile or other means of electronic communication and shall be deemed to have
been received in accordance with this section.  Notices and other communications
shall be addressed as follows:

 

(a)                                  if to the Executive:

 

 

(b)                                 if to the Company:

 

Niska Partners Management ULC

400, 607 — 8th Avenue S.W.

Calgary, AB T2P 0A7

Attention:  General Counsel

 

With a copy of any notice of default to:

 

Riverstone Holdings, ULC

712 Fifth Avenue

New York, NY 10019

United States

Attention:  Andrew Ward

 

1.22                        Privacy

 

The Executive acknowledges and agrees that the Executive will take all necessary
steps to protect and maintain Personal Information of the employees, consultants
or customers of the Company obtained in the course of the Executive’s employment
with the Company.  The Executive shall at all times comply, and shall assist the
Company to comply, with all applicable privacy laws.

 

The Executive acknowledges and agrees that the disclosure of the Executive’s
personal information may be required as part of a potential business or
commercial transaction or as part of the Company’s management of the employment
relationship, and the Executive hereby grants consent as may be required by
applicable law to the disclosure of personal information for the

 

10

--------------------------------------------------------------------------------


 

purposes of any potential business or commercial transaction and the ongoing
management of the employment relationship by the Company.

 

1.23                        Copy of Agreement

 

The Executive hereby acknowledges receipt of a copy of this Agreement duly
signed by the Company.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement.

 

 

 

 

 

Witness

 

Per:

 

 

 

Name: DAVID F. POPE

 

 

 

 

 

 

 

 

 

 

NISKA PARTNERS MANAGEMENT ULC

 

 

 

 

 

 

 

 

Witness

 

 

 

 

 

Per:

 

 

 

Name:

 

11

--------------------------------------------------------------------------------